947 S.W.2d 202 (1997)
The UNIVERSITY OF TEXAS AT DALLAS, Petitioner,
v.
Abraham Nee NTREH, Respondent.
No. 96-1316.
Supreme Court of Texas.
June 20, 1997.
James B. Pinson, Dan Morales, Austin, for Petitioner.
Shawn M. Frazin, Alan B. Rich, Dallas, for Respondent.

OPINION
PER CURIAM.
Abraham Ntreh, an undergraduate at the University of Texas at Dallas, was found guilty of plagiarism in a University disciplinary proceeding and expelled. Ntreh sued the University for breach of contract and for discrimination (Ntreh is a Ghanan national) in violation of state and federal statutes. The district court dismissed the suit on the grounds that the University, a state agency, was immune from suit on all Ntreh's claims. The court of appeals held that the University is immune from suit on Ntreh's federal statutory claim but not on his breach of contract and state statutory claims. 936 S.W.2d 649. The University appeals only from the remand of Ntreh's contract claim. The University's assertion of immunity is supported by our decision today in Federal Sign v. Texas Southern University, ___S.W.2d ___ (Tex.1997). For the same reasons explained there, without hearing oral argument, we grant the University's application for writ of error and modify the court of appeals' judgment to affirm dismissal of Ntreh's claim for breach of contract. Tex.R.App.P. 170.